 

Exhibit 10.1

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS. THE NOTE MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND UNDER ANY APPLICABLE STATE SECURITIES
LAWS, OR AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY, THAT AN EXEMPTION
FROM SUCH REGISTRATION IS AVAILABLE.

 

INFINITY ENERGY RESOURCES, INC.

 

8% PROMISSORY NOTE

 

December 27, 2013 $1,050,000

 

FOR VALUE RECEIVED,Infinity Energy Resources, Inc., a Delaware corporation (the
“Company”), promises to pay to SKM Partnership, Ltd. whose address is 5621
Tupper Lake Drive, Houston, Texas, 77056 or registered assigns (the “Holder”),
the sum of One Million Fifty Thousand Dollars ($1,050,000) in lawful money of
the United States of America on or before the Maturity Date as defined herein,
with all Interest thereon as defined and specified herein.

 

In connection with and as a material inducement to Holder to make this Note, the
Company will issue Holder a warrant (the “Warrant”) exercisable to purchase
shares of its common stock (the “Common Stock”). The Warrant is attached as
Exhibit A to this Note.

 

The Company will pay the Holder an origination fee of Fifty Thousand Dollars
($50,000) on the date hereof, which shall be withheld from the initial funding
by the Holder.

 

One Million Dollars ($1,000,000) shall be wired, at the request of the Company,
on behalf of the Company, directly by the Holder to the account of CGG Services
(US) Inc. – NASA (the “Vendor”) in partial payment of amounts owed by the
Company to the Vendor, and such payment shall be deemed to constitute a loan
made by the Holder to the Company.

 

1. Interest and Fees. Subject to Section 8.6, below, this Note shall bear
interest (“Interest”) equal to eight percent (8%) per annum. Interest will be
calculated on a three hundred sixty-five (365) day year. The Company shall pay
the Interest on or before the Maturity Date, as defined below. In no event shall
the rate of Interest payable on this Note exceed the Maximum Rate, as set forth
in Section 12.

 



 

 

 

2. Payments. All payments under this Note shall be made by the Company
hereunder, whether on account of principal or Interest, without set-off or
counterclaim and shall first be credited against costs and expenses provided for
in this Note, second to the payment of any penalties, third to the payment of
accrued and unpaid Interest, if any, and the remainder shall be credited against
principal. All payments due hereunder shall be payable in legal tender of the
United States of America, and in same day funds delivered to Holder by cashier’s
check, certified check, or bank wire transfer to the mailing address provided
below, or at such other place as Holder shall designate in writing for such
purpose from time to time made prior to noon, Kansas City, Kansas time, on the
Maturity Date. If a payment under this Note otherwise would become due and
payable on a Saturday, Sunday or legal holiday (any other day being a “Business
Day”), the due date of the payment shall be extended to the next succeeding
Business Day, and Interest, if any, shall be payable thereon during such
extension.

 

3. Maturity Date. The entire amount of any Indebtedness represented by this Note
shall be due and payable in full, including all accrued Interest thereon, on
March 12, 2014(the “Maturity Date”).

 

4. Pre-Payments. At any time prior to the Maturity Date, the Company shall have
the right to prepay this Note, in whole or in part without penalty, on ten (10)
days’ advance notice to Holder. On such prepayment date, the Company will pay in
respect of this Note cash equal to the face amount plus accrued Interest on the
Note (or portion thereof) being prepaid.

 

5. Unsecured Indebtedness. This Note is unsecured.

 

6. Representations and Warranties of the Company. The Company represents and
warrants as follows:

 

6.1 The Company is duly existing and in good standing as a corporation in its
jurisdiction of formation and is qualified and licensed to do business and is in
good standing in any other jurisdiction in which the conduct of its business or
ownership of property requires it to be qualified, except where the failure to
do so could not reasonably be expected to have a material adverse effect on the
Company’s business.

 

6.2 The execution, delivery and performance by the Company of this Note and the
Warrant has been duly authorized, and do not (i) conflict with any of the
Company’s organizational documents; (ii) contravene, conflict with, constitute a
default under or violate any law applicable to the Company; (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any governmental authority by which the Company or any
of its Subsidiaries or any of their property or assets may be bound or affected;
(iv) require any action by, filing, registration, or qualification with, or
governmental approval from any governmental authority (except such governmental
approvals which have already been obtained and are in full force and effect); or
(v) constitute an event of default under any material agreement by which the
Company is bound.

 

6.3 There are no material actions or proceedings pending or threatened by or
against the Company, except as set forth in the Company’s annual report on Form
10-K for the year ended December 31, 2012 and its report on Form 10-Q for the
quarter ended September 30, 2013 filed with the Securities and Exchange
Commission (the “SEC Reports”).

 

 

 

 

6.4 All financial statements of the Company contained in its SEC Reports fairly
present in all material respects the Company’s financial position and the
Company’s results of operations as of the dates thereof, and for the periods
indicated therein, subject in the case of the unaudited financial statements to
normal year-end audit adjustments.

 

6.5 The Company’s SEC Reports, as of their respective dates or, if amended, as
of the date of the last such amendment, did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

6.6 As of the Issue Date, the Company’s Nicaraguan Concessions as defined
Exhibit B to this Note and incorporated herein by reference in are in full force
and effect and as of the Issue Date there exists no fact or circumstance of
which the Company is aware which would foreseeably result in the loss or
forfeiture of the Nicaraguan Concessions.

 

6.7 As of the Issue Date, no other Person or entity other than the Company has
any right, title, interest, or claim, whether direct or indirect, contingent or
otherwise, to all or any part of the Nicaraguan Concessions held by the Company.

 

6.8 As of the Issue Date, the Company has been working toward the consummation
of a Financing Transaction (as defined below) and has no reason to believe that
a Financing Transaction shall not occur on or prior to the Maturity Date.

 

6.9 The Company has no arrangement with the Vendor to directly or indirectly
receive or recover any of the funds loaned by Holder pursuant to this Note, and
all proceeds of this Note shall be used solely to induce Vendor to perform
services required in connection with the Nicaraguan Concessions.

 

7. Covenants of the Company. The Company covenants as follows:

 

7.1 The proceeds of this Note are solely to be used for payment to the account
of the Vendor in connection with work to be performed by the Vendor in support
of the Company’s Nicaraguan Concessions, and Company shall make no effort to
directly or indirectly receive or recover any sums paid by Holder to the Vendor
without the Holder’s prior written consent, and if any amounts attributable the
amounts paid by Holder to Vendor come into the possession or control of Company,
Company will promptly notify Holder of the same and return or caused to be
returned all such amounts to Holder. In addition to the foregoing, the Company
shall promptly provide confirmation from the Vendor that the $1,000,000 loan to
be wired directly by Holder to Vendor has been received by Vendor following
notification from the Holder that the wire has been transmitted.

 

7.2 The Company shall use best efforts to promptly and expeditiously consummate
a third party financing (a “Financing Transaction”) which will provide
sufficient proceeds to the Company to pay off this Note in full and will
promptly notify Holder of the consummation of any Financing Transaction and the
use of proceeds received in connection therewith.

 

 

 

 

7.3 The Company shall use its best efforts to do any and all things to preserve
and maintain in full its rights to the Nicaraguan Concessions and shall not make
any disposition or transfer, direct or indirect, of all or any part of the
Nicaraguan Concessions to any other Person or entity.

 

7.4 The Company shall comply with, and shall cause all Affiliates (including,
without limitation, its subsidiaries) to comply with, all laws, except in such
instances in which any such law is being contested in good faith by appropriate
proceedings.

 

7.5 The Company shall keep adequate and proper records and books of account, in
which complete and correct entries will be made consistent with the Company’s
past practice, reflecting all financial transactions of the Company.

 

7.6 The Company shall maintain its and its Affiliates’ and subsidiaries’
existence, rights, and privileges, and obtain, maintain, and preserve any
permits, consents, and authorizations that are necessary in the proper conduct
of its or its Affiliates’ or subsidiaries’ business.

 

7.7 The Company shall promptly cure any and all defects in the execution and
delivery of this Note and immediately execute and deliver to Holder all such
other and further instruments as may be reasonably required by Holder from time
to time in order to satisfy or comply with the covenants and agreements, and the
spirit and intent of the covenants and agreements, of Company made in this Note.

 

7.8 The Company shall not incur any Indebtedness senior to or ranking in
priority to the Indebtedness represented by this Note, including, without
limitation secured indebtedness, without the prior written consent of Holder, so
long as there exists any amount unpaid to Holder pursuant to this Note.

 

8. Default. The Company shall perform its obligations and covenants hereunder
and in each and every other agreement between the Company and Holder pertaining
to the Indebtedness evidenced hereby. The following provisions shall apply upon
failure of the Company so to perform.

 

8.1 Event of Default. Any of the following events shall constitute an “Event of
Default” hereunder:

 

8.1.1 Failure by the Company to pay principal of the Note when due and payable
on the Maturity Date;

 

8.1.2 Failure of the Company to pay Interest when due hereunder;

 

8.1.3 Forfeiture, loss, impairment of, transfer, decrease, or reduction of all
or any part of the Company’s Nicaraguan Concessions;

 



 

 

 

8.1.4 The entry of an order for relief under Federal Bankruptcy Code as to the
Company or entry of any order appointing a receiver or trustee for the Company
or approving a petition in reorganization or other similar relief under
bankruptcy or similar laws in the United States of America or any other
competent jurisdiction; or the filing of a petition by the Company seeking any
of the foregoing, or consenting thereto; or the filing of a petition to take
advantage of any debtor’s act; or making a general assignment for the benefit of
creditors; or admitting in writing inability to pay debts as they mature; or
generally failing to pay its debts as they become due;

 

8.1.5 If the Company should challenge the enforceability of any terms and
conditions of this Note or the Warrant, or of the Note itself or the Warrant
itself; or any of the terms and conditions of this Note or the Warrant shall for
any reason be of no further force and effect;

 

8.1.6 If the Company should default in respect of any other Indebtedness of the
Company; or

 

8.1.7 If the Company should breach any term or condition of this Note or the
Warrant or any of the representations and warranties of the Company set forth
herein or in the Warrant shall be untrue or inaccurate.

 

8.2 Acceleration. Upon any Event of Default (in addition to any other rights or
remedies provided for under this Note and any other remedies available at law
and equity which are expressly not disclaimed by Holder in this Note), at the
option of Holder, all sums evidenced hereby, including all principal, Interest,
fees and all other amounts due hereunder, shall become immediately due and
payable. If an Event of Default in the payment of principal or Interest should
occur and be continuing with respect to the Note, Holder may declare the
principal, Interest, fees and all other amounts due hereunder to be immediately
due and payable.

 

8.3 Notice by Company. Upon the happening of any Event of Default specified in
this paragraph that is not cured within the respective periods prescribed above,
the Company will give prompt written notice thereof to Holder of this Note.

 

8.4 No Waiver. Failure of Holder to exercise any option hereunder shall not
constitute a waiver of the right to exercise the same in the event of any
subsequent Event of Default, or in the event of continuance of any existing
Event of Default after demand or performance thereof

 

8.5 No Impairment. The Company shall not intentionally take or omit to take any
action which would impair the rights and privileges of this Note set forth
herein or the rights and privileges of the Holder of this Note.

 

8.6 Default Interest and Fees. Default Interest will accrue on an unpaid
principal or Interest due hereunder at the rate of sixteen percent (16%) per
annum upon the occurrence of any Event of Default until the repayment in full of
all outstanding Indebtedness. From and after the occurrence of such date,
“Interest” as used in this Note shall refer to the default interest rate of 16%
per annum and not the non-default interest rate of 8%. Default Interest shall be
payable monthly basis commencing thirty (30) days after the Default Interest has
begun accruing. Default Interest will be computed on a three hundred sixty-five
(365) day year.

 

 

 

 

9. Assignment, Transfer or Loss of the Note.

 

9.1 Holder may assign, transfer, hypothecate or sell all or any part of this
Note upon written notice to the Company, subject to compliance with the Act and
applicable laws and regulations of any state. The Company has not registered
this Note under the Act or the applicable securities laws of any state in
reliance on exemptions from registration. Such exemptions depend upon the
investment intent of Holder at the time it acquires this Note. Holder is
acquiring this Note for its own account for investment purposes only and not
with a view toward distribution or resale of such Note within the meaning of the
Act and the applicable securities laws of any state. The Company shall be under
no duty to register the Note or to comply with an exemption in connection with
the sale, transfer or other disposition under the applicable laws and
regulations of the Act or the applicable securities laws of any state. The
Company may require Holder to provide, at its expense, an opinion of counsel
satisfactory to the Company to the effect that any proposed transfer or other
assignment of the Note will not result in a violation of the applicable federal
or state securities laws or any other applicable federal or state laws or
regulations.

 

9.2 Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of any Note and, in the case of any such loss,
theft or destruction of any Note, upon delivery of an indemnity bond in such
reasonable amount as the Company may determine (or, in the case of any Note held
by the original Holder, of an indemnity agreement reasonably satisfactory to the
Company), or, in the case of any such mutilation, upon the surrender of such
Note to the Company at is principal office for cancellation, the Company at its
expense will execute and deliver, in lieu thereof, a new Note of like tenor,
dated the date to which interest hereunder shall have been paid on such lost,
stolen, destroyed or mutilated Note.

 

9.3 Subject to Subparagraph 9.1 above, Holder may, at its option, either in
person or by duly authorized attorney, surrender this Note for registration of
transfer at the principal office of the Company and, upon payment of any
expenses associated with the transfer, receive in exchange therefor a Note or
Notes, dated as of the date to which interest has been paid on the Note so
surrendered, each in the principal amount of $1,000 or any multiple thereof, for
the same aggregate unpaid principal amount as the Note so surrendered and
registered as payable to such Person or Persons as may be designated by Holder.
Every Note surrendered for registration of transfer shall be duly endorsed or
shall be accompanied by a written instrument of transfer duly executed by Holder
or its attorney duly authorized in writing. Every Note, so made and delivered by
the Company in exchange for any Note surrendered, shall in all other respects be
in the same form and have the same terms as the Note surrendered. No transfer of
any Note shall be valid unless made in such manner at the principal office of
the Company.

 

9.4 The Company may treat the Person in whose name this Note is registered as
the owner and Holder of this Note for the purpose of receiving payment of all
principal of and all Interest on this Note, and for all other purposes
whatsoever, whether or not such Note shall be overdue and, except for transfers
effected in accordance with this subparagraph, the Company shall not be affected
by notice to the contrary.

 



 

 

 

10. Indemnification. The Company hereby agrees to indemnify, defend, hold
harmless and reimburse Holder from, for, and against any and all losses,
disbursements, charges, penalties, fees, fines, claims, damages and liabilities
and other costs and expenses to which Holder may become subject, and will
reimburse Holder for any legal and other expenses, including, without
limitation, attorney’s fees and disbursements incurred by Holder in connection
with investigating, preparing or defending any actions commenced or threatened
or claimed whatsoever based upon or incurred in connection with this Note or the
Warrant or the other agreements entered into by and between the Company and the
Holder in connection therewith, and the transactions contemplated thereby.

 

11. Notices. All notices provided for herein shall be validly given if in
writing and delivered personally or sent by certified mail, postage prepaid, or
sent via an express delivery service, such as Federal Express or United Parcel
Service, to the office of the Company or such other address as the Company may
from time to time designate in writing sent by certified mail, postage prepaid,
to Holder at its address set forth below or such other address as Holder may
from time to time designate in writing to the Company by certified mail, postage
prepaid or otherwise as designated in writing by Holder.

 

12. Controlling Agreement. Holder and Company intend to conform strictly to the
applicable usury laws. All agreements between Holder and Company (or any other
party liable with respect to any Indebtedness under this Note) are hereby
limited to by the provisions of this section which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including but not
limited to prepayment, default, demand for payment, or acceleration of the
maturity of any obligation), shall the interest contracted for, charged, or
received under the Note or otherwise exceed the Maximum Rate (as defined below).
If, from any possible construction of any document, interest would otherwise be
payable to Holder in excess of the Maximum Rate, any such construction shall be
subject to the provisions of this section and such document shall be
automatically reformed and the interest payable to Holder shall be automatically
reduced to the Maximum Rate, without the necessity of execution of any amendment
or new document. If Holder shall ever receive anything of value which is
characterized as interest under applicable law and which would apart from this
provision be in excess of the Maximum Rate, an amount equal to the amount which
would have been excessive interest shall at the option of Holder, be refunded to
Company or applied to the reduction of the principal amount owing hereunder in
the inverse order of its maturity and not to the payment of interest. The right
to accelerate maturity of the Note or any other Indebtedness does not include
the right to accelerate any interest which has not otherwise accrued on the date
of such acceleration, and Holder does not intend to charge or receive any
unearned interest in the event of acceleration. All interest paid or agreed to
be paid to Holder shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term
(including any renewal or extension) of such Indebtedness so that the amount of
interest on account of such indebtedness does not exceed the Maximum Rate.

 

13. Binding Effect. This Note shall be binding upon the parties hereto and their
respective heirs, executors, administrators, representatives, successors and
permitted assigns.

 



 

 

 

14. Collection Fees. The Company shall pay all costs of collection, including,
without limitation, reasonable attorneys’ fees and all costs of suit and
preparation for such suit (and whether at trial or appellate level), if Holder
should have to enforce the terms of this Agreement or in the event the unpaid
principal amount of this Note, or any payment of Interest is not paid when due,
or in the event Holder is made party to any litigation because of the existence
of the Indebtedness evidenced by this Note, or if at any time Holder should
incur any attorneys’ fees in any proceeding under the Federal Bankruptcy Code
(or other similar laws for the protection of debtors generally) in order to
collect any Indebtedness hereunder or to preserve, protect or realize upon any
security for, or guarantee or surety of, such Indebtedness whether suit be
brought or not, and whether through courts of original jurisdiction, as well as
in courts of appellate jurisdiction, or through a bankruptcy court or other
legal proceedings.

 

15. Construction. This Note shall be governed as to its validity,
interpretation, construction, effect and in all other respects solely by and in
accordance with the laws and interpretations thereof of the State of Texas.
Unless the context otherwise requires, the use of terms in singular and
masculine form shall include in all instances singular and plural number and
masculine, feminine and neuter gender.

 

16. Severability. In the event any one or more of the provisions contained in
this Note or any future amendment hereto shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Note or such other
agreement, and in lieu of each such invalid, illegal or unenforceable provision
there shall be added automatically as a part of this Note a provision as similar
in terms to such invalid, illegal or unenforceable provision as may be possible
and be valid, legal and enforceable.

 

17. Entire Agreement. This Note and the Warrant represents the entire agreement
and understanding between the parties concerning the subject matter hereof and
supersede all prior and contemporaneous written or oral agreements,
understandings, representations and warranties with respect thereto.

 

18. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by the internal laws of the State of Texas, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Texas or any other jurisdictions) that would cause the application of the laws
of any jurisdictions other than the State of Texas. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Houston, Texas for the adjudication of any dispute hereunder
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, or in any manner arising in connection with or
related to the transactions contemplated hereby or involving the parties hereto
whether at law or equity and under any contract, tort or any other claim
whatsoever and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing or faxing a copy thereof to such party at the address for such notices
as listed in this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

 

 

 

19. Representations and Warranties to Survive Closing. All representations,
warranties and covenants contained herein shall survive the execution and
delivery of this Note. The respective rights and obligations of the parties
shall survive the termination of this Note to the extent necessary for the
intended preservation of such rights and obligations.

 

20. Headings. The headings used in this Note are used for convenience only and
are not to be considered in construing or interpreting this Note

 

21. Assignment; No Third Party Beneficiaries. This Note and the rights and
obligations created by the Note shall not be assigned, delegated, or otherwise
transferred (whether by operation of law, by contract, or otherwise) by Company
without the prior written consent of Holder. Any attempted assignment,
delegation or transfer in violation of this Section 21 shall be void and of no
force or effect. Nothing in this Note, express or implied, is intended or shall
be construed to confer upon any Person or entity other than the parties hereto
and their permitted successors and assigns any right, remedy or claim under or
by reason of this Note

 

22. Other Remedies not Required. Company shall be required to pay the Note in
full. Holder shall not be required to mitigate damages, file suit, or take any
particular action in order to enforce payment of the Note.

 

23. HOLDER NOT IN CONTROL. NONE OF THE COVENANTS OR OTHER PROVISIONS CONTAINED
IN THIS NOTE SHALL, OR SHALL BE DEEMED TO, GIVE HOLDER THE RIGHT OR POWER TO
EXERCISE CONTROL OVER, OR OTHERWISE IMPAIR, THE DAY-TO-DAY AFFAIRS, OPERATIONS,
AND MANAGEMENT OF COMPANY.

 

24. Amendment. This Note and no provision of this Note may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought.

 

25. BUSINESS LOAN. COMPANY WARRANTS AND REPRESENTS TO HOLDER AND TO ALL OTHER
HOLDERS OF ANY INDEBTEDNESS EVIDENCED BY THIS NOTE, THAT THE LOAN MADE HEREUNDER
IS AND SHALL BE FOR BUSINESS, COMMERCIAL, INVESTMENT OR OTHER SIMILAR PURPOSE
AND NOT PRIMARILY FOR PERSONAL, FAMILY, HOUSEHOLD OR AGRICULTURAL USE, AS SUCH
TERMS ARE USED IN CHAPTER ONE OF THE TEXAS CREDIT CODE AS MAY BE AMENDED FROM
TIME TO TIME.

 

26. USA Patriot Act. Holder hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub L. 107-56); signed into
law October 26, 2001) (the “Patriot Act”), it is required to obtain, verify, and
record information that identifies the Company, which information includes the
name and address of the Company and other information what will allow Holder to
identify the Company in accordance with the Patriot Act

 

 

 

 

27. Further Assurances. Company agrees to perform any further acts and execute
and deliver any further documents that may be reasonably necessary to carry out
the provisions of this Agreement. Company agrees that it shall use its best
efforts to take all actions necessary or appropriate to consummate the
transactions contemplated by this Agreement.

 

28. Definitions.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person directly or indirectly,
whether through the ownership of Voting Stock, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person or any committee of the Board of Directors of such Person duly
authorized to act on behalf of the Board of Directors of such Person.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, equity participations or other equivalents (however designated) of
corporate stock or partnership interests and any and all warrants, options and
rights with respect thereto (whether or not currently exercisable), including
each class of common stock and preferred stock of such Person.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America as of the Issue Date.

 

“Holder” means a Person in whose name a Note is registered on the Company’s
books, which shall initially be SKM Partnership, Ltd.

 

“Indebtedness” means, without duplication, with respect to any Person, (a) all
obligations of such Person (i) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof, or whether or not the lender has any resource to any assets of
such Person); (ii) evidenced by bonds, notes, debentures or similar instruments;
(iii) representing the balance deferred and unpaid of the purchase price of any
property or services (other than accounts payable or other obligations arising
in the ordinary course of business); (iv) evidenced by bankers’ acceptances or
similar instruments issued or accepted by banks, (v) for the payment of money
relating to a capitalized lease obligation under GAAP; or (vi) evidenced by a
letter of credit or a reimbursement obligation of such Person with respect to
any letter of credit; (b) all net obligations of such Person under interest rate
swap obligations and foreign currency hedges; (c) all liabilities of others of
the kind described in the preceding clauses (a) or (b) that such Person has
guaranteed or that are otherwise its legal liability; (d) Indebtedness (as
otherwise defined in this definition) of another Person secured by lien on any
asset of such Person, whether or not such Indebtedness is assumed by such
Person, the amount of such obligations being deemed to be the lesser of (1) the
full amount of such obligations so secured, and (2) the fair market value of
such asset, as determined in good faith by the Board of Directors of such
Person, which determination shall be evidenced by a board resolution; and (e)
any and all deferrals, renewals, extensions, refinancings and refundings
(whether direct or indirect) of, or amendments, modifications or supplements to,
any liability of the kind described in any of the preceding clauses (a), (b),
(c), (d) or this clause (e), whether or not between or among the same parties.
“Indebtedness” shall also mean the loan and other obligations for repayment of
borrowed money contemplated by this Note.

 

 

 

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Issue Date” means the date on which the Note is originally issued, i.e.
December 27, 2013.

 

“Maturity Date” means March 12, 2014.

 

“Person” means any individual, corporation, partnership, joint venture, trust,
estate, unincorporated organization or government or any agency or political
subdivision thereof.

 

A “subsidiary” of any Person means (i) a corporation a majority of whose Voting
Stock is at the time, directly or indirectly, owned by such Person, by one or
more subsidiaries of such Person or by such Person and one or more subsidiaries
of such Person, (ii) a partnership in which such Person or a subsidiary of such
Person is, at the date of determination, a general or limited partner of such
partnership, but only if such Person or its subsidiary is entitled to receive
more than fifty percent (50%) of the assets of such partnership upon its
dissolution, or (iii) any other Person (other than a corporation or partnership)
in which such Person, directly or indirectly, at the date of determination
thereof, has (x) at least a majority ownership interest or (y) the power to
elect or direct the election of a majority of directors or other governing body
of such Person.

 

“Subsidiary” means any subsidiary of the Company and any other Person
substantially owned or controlled by a member of executive management of the
Company.

 

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling the holders thereof, whether
at all times or only so long as no senior class of stock has voting power by
reason of any contingency to vote in the election of members of the Board of
Directors or other governing body of such Person.

 

29. Miscellaneous. Except as otherwise provided herein, the Company waives
demand, diligence, presentment for payment and protest, notice of extension,
dishonor, maturity and protest. Time is of the essence with respect to the
performance of each and every covenant, condition, term and provision hereof.
This Note may be executed by facsimile signature, which signature shall be
deemed to be binding upon the Company. Each party has had an opportunity to
consult with counsel and has been represented by counsel with respect to this
Note. Neither party shall be considered the draftsman of this Note. The Company
represents and warrants that it is not executing this Note under duress,
economic or otherwise.

 

 

 

 

IN WITNESS WHEREOF, this Note has been issued on December 27, 2013.

 

  INFINITY ENERGY RESOURCES, INC.         By /s/ Stanton E. Ross     Stanton E.
Ross   Its President and Chief Executive Officer

 

Mailing Address of Holder:

SKM Partnership, Ltd.

5621 Tupper Lake Drive

Houston, TX 77056

 

Mailing Address of Company:

Infinity Energy Resources, Inc.

11900 College Blvd.

Suite 310

Overland Park, Kansas 66210

 

 

 

 